                                         23 Filed 04/19/21
          Case 1:20-cv-02376-RA Document 24       04/16/21 Page 1 of 1




                                                                                   AUBURN OFFICE

                                                                                   ANDREW CUDDY
April 16, 2021                                                                   MANAGING ATTORNEY
                                                                             ACUDDY@CUDDYLAWFIRM.COM
Hon. Ronnie Abrams                                                             DIRECT DIAL 315-370-2404
Southern District of New York
40 Foley Square                                                                      JUSTIN CORETTI
New York, NY 10007                                                                ASSOCIATE ATTORNEY
                                                                             JCORETTI@CUDDYLAWFIRM.COM
       Re:       V.W. obo A.H., a child with a disability v. New                DIRECTDIAL 315-370-1042

                 York City Department of Education
                 Case No. 1:20-cv-02376

Honorable Ronnie Abrams:

Per the March 16, 2021 order, we are submitting a joint letter regarding a status update on
settlement negotiations for the above-referenced case.

Although the parties have not yet reached a resolution, they remain hopeful that a settlement will
be reached. Mr. Thomas, attorney for the Defendant, reviewed my office’s timesheets and
prepared a memo for the purposes of settlement. He anticipates receiving settlement authority in
the coming weeks. As such, the parties propose an adjournment sine die of the current briefing
schedule and suggest a status update on settlement in thirty (30) days. If the matter is not settled
by that point, we can propose a new briefing schedule or request a referral to a magistrate judge
for a settlement conference.

This is the parties first request for an adjournment of the briefing schedule.

Thank you for your time and consideration.
                                                                   The current briefing schedule is
                                                                   hereby adjourned by thirty days, such
       Respectfully,
                                                                   that Plaintiff’s motions are due by
                                                                   June 7, 2021; Defendant’s response is
       s/ Justin M. Coretti                                        due by June 21, 2021, and Plaintiff’s
                                                                   reply is due on June 28, 2021.

CC: Copatrick Thomas, Assistant Corporation Counsel                If this action does not settle prior to
      Via ECF                                                      May 17, 2021, the parties shall file an
                                                                   additional status update by that date.

                                                                   SO ORDERED.


                                                                   _____________________
                                                                   Hon. Ronnie Abrams
                                                                   04/19/2021
             5693 SOUTH STREET RD., AUBURN, NEW YORK 13021 • FAX: (888) 282-7785
